IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-75,960




EX PARTE FERNANDO ANDUJO, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. A-33,388-A IN THE 70th DISTRICT COURT
FROM ECTOR COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of robbert and
sentenced to twenty years’ imprisonment. 
            Applicant contends that his counsel rendered ineffective assistance because  counsel failed
to timely file a notice of appeal.  The Applicant also contends that he timely notified the district clerk
that he wished to file a notice of appeal and requested that counsel be appointed.  Counsel was then
appointed after the deadline for filing a notice of appeal had expired.    We remanded this application
to the trial court for findings of fact and conclusions of law.
            After conducting an evidentiary hearing, the trial court has determined that Applicant was
deprived of his right to appeal through no fault of his own and recommends that he be granted relief. 
We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the
judgment of conviction in Cause No. A-33,388-A from the 70th Judicial District Court of Ector
County.  Applicant is ordered returned to that time at which he may give a written notice of appeal
so that he may then, with the aid of counsel, obtain a meaningful appeal.  All time limits shall be
calculated as if the sentence had been imposed on the date on which the mandate of this Court issues. 
We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file
a written notice of appeal in the trial court within 30 days after the mandate of this Court issues.
 
Delivered: July 2, 2008
Do Not Publish